Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 04/20/2022. Claims 1, 11 and 12 are amended. Claims 9-10, 14, and 19-20 are cancelled. No claim is newly added. Claims 1-8, 11-13, and 15-18 are presented for examination.

Response to Arguments
Applicants’ arguments, see pages 9-10 in Remarks, filed on 04/20/2022, with respect to claims 1-8, 11-13, and 15-18 are rejected under 35 U.S.C. 103(a) have been fully considered and with the amended features, the arguments are persuasive.  These rejections have been withdrawn. 


Allowable Subject Matter
Claims 1-8, 11-13, and 15-18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Sheehan et al (US Publication No. 2009/0241125) in view of Freudiger et al (US Publication No. 2017/0124336), further in view of Stockdale et al. (US Pub. No. (2019/0260784) alone or in combination fails to anticipate or render obvious the claim invention, 	

Sheehan et al. (prior art on the record) teaches a system for generating data manipulation commands. Further, the system describing a usage process for implementing the algorithm of FIG. 2 for generating and processing multiple data manipulation operations. Further, the usage process for system additionally describes a process for processing multiple data manipulation (MDM) operations. The usage process is implemented by comparing an original list of data objects 17a to a new list of data objects 17b (i.e., the new list comprises the original list which has been modified by a user on front end system computing system 10) in order to generate an MDM list 17c. MDM list 17c will dictate a minimal set of data manipulation operations. System 5a retrieves all multiple data changes performed by the user on front end system computing system 10 and packages them into a single request (i.e., MDM list 17c) which backend computing system 18 may unpack and perform. Further, the system generates data manipulation operations to either ADD, DELETE or MODIFY data in data store 23. Data store 23 comprises the data from which original list 17a was created and which will store the results of the data manipulation operations that are generated by MDM object processing software application 19.
Freudiger et al. (prior art on the record) teaches a system elates in general to anonymizing data, and in particular to a computer-implemented system and method for automatically identifying attributes for anonymization. Further, a dataset of attributes is accessed. Each attribute in the dataset is associated with a plurality of values. The values of the dataset are encrypted and the attributes are processed by assigning a sensitivity level to each of the attributes. One or more of the attributes are selected from the dataset for anonymization based on the assigned sensitivity levels. Further, during processing of a dataset by the anonymizer, the comparer 14 compares the attributes of the dataset with either a dictionary 19 for an associated array of strings that refer to quasi-identifiers, distribution models 20, or regular expressions 29. During the comparison, the sensitivity module 16 assigns a sensitivity value to each attribute and can identify one or more attributes as sensitive based on the assigned sensitivity values. The sensitivity value reflects an amount of anonymization needed to ensure that data is masked strongly enough to prevent identification of the corresponding individual. For instance, attributes that are more sensitive must be more strongly anonymized than attributes that are less sensitive. Anonymization alters the data to protect the sensitive information, such as by adding noise, reducing precision of the data, or by removing some of the data. Subsequently, the anonymizing module 17 anonymizes the sensitive attributes based on the sensitivity levels. The anonymized data 27 is then transmitted back to the data owner for providing to a third party.
Stockdale et al. (prior art on the record) teaches a system relates to a cyber threat defense system that may automatically replace personally identifiable information with an alias. Further, a privacy protection component of a cyber threat defense system can automatically comply with a set of privacy requirements when displaying input data. An ingestion module collects input data describing network activity executed by the network entity. A clustering module identifies data fields with data values within the input data from the ingestion module as data identifiable to a network entity using one or more machine-learning models trained on known data fields and their data. The clustering module also clusters the data values with other data values having similar characteristics using at least one machine-learning model trained on known data fields with identified privacy levels used in the network to infer a privacy level associated with that data field. A privacy level is utilized to indicate whether a data value in each of the data fields should be anonymized or remain public. A permission module determines a privacy status of each data field by comparing the privacy level to a permission threshold. An aliasing module applies an alias transform to one or more data values in the set of data fields with a privacy alias to anonymize that data value in that data field based on the privacy status i) assigned by the permission module, ii) manually entered by a system administrator in the graphical user interface, and iii) any combination of both. A user interface module presents to a system user the input data with the privacy alias substituted for that data value in that field.

None of the prior art of record teaches the non-obvious feature of the present invention, “determining a management level to be applied to the data from among a plurality of management levels having different information protection measure strengths based on an item name of each of the one or the plurality of items of the data and presence or absence of a setting of a value to each of the one or the plurality of items; generating manipulated data by manipulating the data according to a data manipulation request requesting manipulation of the data stored in the memory; determining a management level of the manipulated data based on the management level of the data as a manipulation source and a content of the manipulation; and outputting information indicating the management level of the manipulated data and the manipulated data, wherein the generating manipulated data includes deleting a value of individual attribute items of personal information data used as the manipulation source, and 2PATENTFujitsu Ref. No.: 18-00959 App. Ser. No.: 16/533,293 the determining determines the management level of the manipulated data as another management level of a lower protection strength than the personal information management level when individual attribute items to which a value capable of identifying an individual is set are all deleted from the data”, in combined with other limitations as detailed in independent claims. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-8, 11-13, and 15-18 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432